COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 2-09-313-CV

IN THE MATTER OF M.C.S., JR.

                                   ----------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY

                                   ----------

             MEMORANDUM OPINION 1 AND JUDGMENT

                                   ----------

     We have considered appellant’s “Motion To Dismiss Appeal.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).




                                                PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: October 1, 2009




     1
         … See Tex. R. App. P. 47.4.